Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 02/05/2018.  Claims 1-24 are pending and have been considered below.

Objection
3.	The abstract is objected to because of the following informalities: “The visual representations may of the data items….” and should be “The visual representations of the data items ….”. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15, 17-19, and 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US 2032/0254153) in view of CHIDLOVSKII et al. (US 2011/01053682).

Marcheret discloses one or more machine-readable media storing instructions for execution by one or more hardware processors, the instructions, when executed by the one or more hardware processors, causing the one or more hardware processors to perform operations for interactively visualizing predictions made by a concept classifier trained for a target concept, the operations comprising:
causing display, in a user interface, of visual representations of a plurality of data items in a space spanned by a plurality of anchor concepts, each anchor concept mapping the data items onto respective finite real-valued scores, wherein positions of the visual representations of the data items in the space are based on the scores for the plurality of anchor concepts, and wherein attributes of the visual representations of the data items discriminate between labeled and unlabeled data items and reflect data item classifications as labeled or as predicted by the concept classifier, respectively ([0026], [0034]-[0035]);
responsive to user manipulation of the anchor concepts in the user interface, updating the positions of the visual representations of the data items in the space ([0106],[0073]); and
responsive to user selection and labeling of one or more of the data items in the user interface, retraining the concept classifier and updating the attributes of the visual representations of the data items based on updated predictions by the retrained concept classifier ([0024].
Marcheret does not explicitly disclose a star coordinate space.
However, CHIDLOVSKII discloses a star coordinate space ([0130]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Marcheret. One would have been motivated to do so in order to assure accuracy in classifying data.

Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, Marcheret further discloses wherein the operations further comprise, responsive to user selection of one of the anchor concepts as a feature for making predictions, retraining the concept classifier with an updated feature set comprising the selected anchor concept, and updating the attributes of the visual representations of the data items based on updated predictions by the retrained concept classifier ([0029],[0035]). 

Claim 3. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, CHIDLOVSKII further discloses wherein user manipulation of the anchor concepts comprises adding an anchor concept to or removing an anchor concept from the plurality of anchor concepts spanning the star coordinate space ([0123]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 4. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 3, Marcheret further discloses wherein the concept classifier utilizes the anchor concepts as features in making predictions, the operations further comprising, responsive to addition or removal of an anchor concept, retraining the classifier and updating the attributes of the visual representations of the data items based on updated predictions by the retrained concept classifier ([0029]). 

Claim 5. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, CHIDLOVSKII further discloses wherein the anchor concepts are visually arranged on a circle and wherein user manipulation of the anchor concepts comprises changing a position of an 

Claim 6. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, Marcheret further discloses wherein the positions of the visual representations of the data items are further based on weights assigned to the anchor concepts, and wherein user manipulation of the anchor concepts further comprises modifying the weights, whereupon positions of the visual representations of the data items in the star coordinate space are changed ([0024],[0047]). 

Claim 7. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, Marcheret further discloses wherein at least some of the anchor concepts are each defined by one or more data items designated as belonging to the respective anchor concept ([0026]). 

Claim 8. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 7, Marcheret further discloses wherein user manipulation of the anchor concepts comprises modifying an anchor concept by adding a data item to the data items defining the anchor concept or removing a data item from the data items defining the anchor concept (the similarity model may be used to reweight the labeled training data and the classification model trained using the labeled training data may be retrained using the reweighted training data to improve performance of the classification model for the environment having the distribution of unlabeled test data) ([0029]). 

Claim 9. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 7, CHIDLOVSKII further discloses wherein, for at least one of the anchor concepts, the data items belonging thereto are labeled positive or negative for the target concept and determine, by majority voting, a label of that anchor concept ([0130]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 10. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 7, CHIDLOVSKII further discloses wherein each of the anchor concepts defined by data items belonging thereto maps the data items displayed in the star coordinate space onto the respective scores based on a measure of similarity of the respective data items to the data items belonging to the anchor concept ([0069],[0050]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 11. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 10, CHIDLOVSKII further discloses wherein the measure of similarity comprises cosine similarity in a bag-of-words space ([0050],[0051]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 12. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, CHIDLOVSKII further discloses wherein at least some of the anchor concepts are 

Claim 13. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, CHIDLOVSKII further discloses wherein the visual representations of the data items use combinations of symbol shape and color attributes to visually discriminate between items labeled positive for the target concept, items labeled negative for the target concept, items predicted positive for the target concept by the concept classifier, and items predicted negative for the target concept by the concept classifier ([0130]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 14. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, Marcheret further discloses wherein the operations further comprise displaying, in the user interface, visual representations of one or more clusters of data items, wherein, for each of the clusters, the position of the visual representation of that cluster within the star coordinate space is based on an average position of the data items contained within the cluster ([0034],[0035]). 

Claim 15. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 14, CHIDLOVSKII further discloses wherein clusters are formed based on cosine similarity between pairs of data items in a bag-of-words space ([0050]-[0051]). One would have been motivated to do so in order to assure accuracy in classifying data.

Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 14, CHIDLOVSKII further discloses wherein the operations further comprise, upon user selection of one of the one or more clusters, displaying a list of the data items contained within the selected cluster ([0068]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 18. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 14, Marcheret further discloses wherein the operations further comprise, upon user selection of one of the one or more clusters, updating the user interface to display visual representations of the data items contained within the selected cluster in the star coordinate space ([0024]). 

Claim 19. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, CHIDLOVSKII further discloses wherein the operations further comprise displaying, in the user interface, a list of at least a subset of the plurality of data items ([0068]). One would have been motivated to do so in order to assure accuracy in classifying data.

Claim 21. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 1, Marcheret further discloses wherein the operations further comprise, upon selection of one of the data items by a user, displaying contents of the data item in the user interface and facilitating user labeling of the data item ([0006]). 

Marcheret and CHIDLOVSKII disclose the method of claim 22, Marcheret further discloses comprising, upon discovery of a misclassified labeled data item, modifying a feature set used by the concept classifier ([0034]). 

Claims 22 and 24 represent the method and system respectively of claim1 and are rejected along the same rationale.

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US 2032/0254153) in view of CHIDLOVSKII et al. (US 2011/01053682) and further in view of Shneiderman (Tree Visualization with Tree-Maps) (01/1992).

Claim16. Marcheret and CHIDLOVSKII disclose the one or more machine-readable media of claim 14, CHIDLOVSKII further discloses wherein the operations further comprise, upon user selection of one of the one or more clusters, visualizing the selected cluster comprising regions representing numbers of the data items within the cluster that are labeled positive, labeled negative, predicted positive, and predicted negative, respectively, for the target concept ([0130]). 
Marcheret and CHIDLOVSKII does not disclose as a treemap-style square. However, Shneiderman discloses treemap-style square (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Marcheret. One would have been motivated to do so in order to assure a better representation of data items.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret et al. (US 2032/0254153) in view of CHIDLOVSKII et al. (US 2011/01053682) and further in view of Erlandsson et al. (US 2013/0307992).

Claim 20. The one or more machine-readable media of claim 19, wherein the data items in the list are visually represented by thumbnails. 
However, Erlandsson discloses wherein the data items in the list are visually represented by thumbnails ([0057]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Marcheret. One would have been motivated to do so in order to understand and easily use a continuously alternating visualization of data items.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.